UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6252


QUENTIN ANDERSON,

                Petitioner - Appellant,

          v.

WARDEN OF EVANS CORRECTIONAL INSTITUTION,

                Respondent - Appellee,

          and

STATE OF SOUTH CAROLINA,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Margaret B. Seymour, District
Judge. (9:10-cv-00987-MBS)


Submitted:   April 28, 2011                    Decided:   May 4, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Quentin Anderson, Appellant Pro Se. Donald John Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Quentin Anderson seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing as untimely his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                   28 U.S.C. § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                 When the district court denies

relief on      the    merits,    a   prisoner     satisfies       this     standard    by

demonstrating        that     reasonable       jurists    would      find    that     the

district    court’s       assessment     of    the   constitutional          claims    is

debatable    or      wrong.      Slack   v.     McDaniel,      529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                       Slack, 529 U.S.

at   484-85.         We   have   independently       reviewed        the    record    and

conclude    that      Anderson    has    not    made     the   requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                           2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3